 WOLFF & MUNIER, INC.Wolff & Munier, Inc. and Robert Campione. Case22-CA- 10279June 21, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn November 6, 1981, Administrative LawJudge Thomas T. Trunkes issued the attached De-cision in this proceeding. Thereafter, the Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Wolff &I The Board finds it inappropriate, in the circumstances presented here,to defer to the decision of the Joint Conference Committee disposing ofgrievances filed over the discharges that gave rise to the instant 8(aX3)and (I1) allegations. Although Member Hunter favors the principles of de-ferral established in Spielberg Manufacturing Company, 112 NLRB 1080(1955), he finds that the instant record does not justify deferring to thegrievance award in this case. As set forth in the Administrative LawJudge's Decision, the discriminatees, employees within the meaning ofthe Act, were discharged explicitly for engaging in union activities. How-ever, an ambiguously worded Joint Conference Committee award dis-posed of the grievances filed over the discharges by stating that thereshould be "no restriction" on Respondent's right to discharge these em-ployees. Clearly, the National Labor Relations Act protects the right ofemployees to engage in union activities, and Member Hunter will notdefer to a grievance award that indicates on its face that statutory protec-tions have neither been considered nor have any application in these cir-cumstances.The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.a We note that the employees who the Administrative Law Judgefound were threatened and discharged in violation of Sec. 8(aXl) and (3)are classified foremen and, in one case, a general foreman. No contentionhas been made, and the record evidence does not establish, that these in-dividuals are supervisors within the meaning of Sec. 2(11) of the Act.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProducrsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 We find without merit the Respondent's contention that the Adminis-trative Law Judge exhibited prejudice in his conduct of the hearing.4 In accordance with his partial dissent in Olympi Medical Corporation,250 NLRB 146 (1980), 250 NLRB 146 (1980), Member Jenkins wouldaward interest on the backpay due based on the formula set forth therein.262 NLRB No. 45Munier, Inc., Elmsford, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten employees with lossof employment for engaging in protected con-certed or union activities.WE WILL NOT discourage membership inLocal Union No. 24 of the United Associationof Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, or any otherlabor organization, by discriminating againstour employees in regard to hire or tenure ofemployment or any other term or condition ofemployment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guarantee them bySection 7 of the Act.WE WILL offer to Ralph Campione, RobertCampione, and Walter Dowd immediate andfull reinstatement to their former jobs or, iftheir jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges previ-ously enjoyed.WE WILI. make Ralph Campione, RobertCampione, and Walter Dowd whole for anyloss of earnings suffered by them by reason oftheir discriminatory terminations, with interest.WOLFF & MUNIER, INC.DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge: Theabove proceeding was heard in Newark, New Jersey, onMay 26, 1981, upon a charge filed on September 17,1980, by Robert Campione, an individual, and a com-plaint issued thereon on October 31, 1980, pursuant toSection 10(b) of the National Labor Relations Act, as333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended, herein called the Act, which alleges that Wolff& Munier, Inc., herein called Respondent, violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, by threats to certain employees and bydischarge of three employees, including the ChargingParty.All parties were represented at and participated at thehearing,' and had full opportunity to adduce evidence,to examine and cross-examine witnesses, to file briefs,and to argue orally. Both counsel for the General Coun-sel, herein the General Counsel, and Respondent waivedoral argument and both filed briefs. The issues presentedin this case are the following:i. Whether Respondent, acting through its supervisorand agent, Emil LeDoux, threatened employees with dis-charge for speaking at union meetings against Respond-ent, in violation of Section 8(a)(1) of the Act.2. Whether Respondent, through Emil LeDoux, dis-charged Robert Campione and Walter Dowd.3. Whether Respondent, through Emil LeDoux, dis-charged Robert Campione, Walter Dowd, and RalphCampione because of their assistance and activities onbehalf of Local Union No. 24 of the United Associationof Journeymen and Apprentices of the Plumbing and Pi-pefitting Industry of the United States and Canada,AFL-CIO, herein called the Union, or because they en-gaged in other protected concerted activities in violationof Section 8(a)(3) and (1) of the Act.FINDINGS OF FACTI. JURISDICTIONThe pleadings established and I find that Respondentis, and has been at all times material herein, a corpora-tion duly organized under, and existing by virtue of, thelaws of the State of New York. At all times materialherein, Respondent, with its principal office and place ofbusiness at 525 Executive Boulevard, Elmsford, NewYork, is a contractor in the building and construction in-dustry engaged in the business of performing mechanicalcontracting in engineering construction work at variousjobsites located in the State of New Jersey, including aconstruction site located at 800 Wilson Avenue, Newark,New Jersey, and is now, and has been at all times materi-al herein, continuously engaged at said jobsite in thebusiness of providing and performing mechanical, con-tracting, engineering, and related services. In the courseand conduct of Respondent's business operations duringthe preceding 12 months, said operations being repre-sentative of its operations at all times material herein, Re-spondent provided and performed services valued inexcess of $50,000, of which services valued in excess of$50,000 were provided and performed within States ofthe United States other than the State of New Yorkwherein Respondent is located. Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.I The Charging Party was represented by the General Counsel only.II. THE LABOR ORGANIZATIONRespondent stipulated at the hearing and I find thatthe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.I1. THE ALLEGED UNFAIR LABOR PRACTICESA. Background1. Operations of RespondentRespondent operates the Passaic Valley sewage treat-ment plant at Newark, New Jersey, herein called thePassaic Valley jobsite. At this jobsite are four buildingsdesignated as buildings 481, 483, 491, and 492. Buildings491 and 492 are attached and are located approximately1,200 feet distant from buildings 481 and 483.At the jobsite, Respondent employs tradesmen fromvarious construction trades, including plumbers, carpen-ters, steamfitters, and laborers, among others.2Duringthe months of August and September 1980,3 Respondentemployed approximately 30 plumbers, including 2 gener-al foremen, 3 foremen, and several apprentice plumbers,with the remainder classified as journeyman plumbers.The superintendent of the Passaic Valley jobsite is EmilLeDoux, hereinafer called LeDoux.All the plumbers employed by Respondent were ob-tained from an exclusive hiring hall operated by theUnion.Ralph Campione, hereinafter called Ralph, was hiredas a journeyman plumber in March 1978. He became aforeman in June or July 1978, and was promoted by Re-spondent to general foreman in June or July 1979, theposition held until his termination on September 9.Robert Campione, hereinafter called Robert, was hiredby Respondent in May 1979 as a foreman for building492. He worked as a foreman until September 9.Walter Dowd, hereinafter called Dowd, commencedhis employment with Respondent in August or Septem-ber 1979 as a journeyman plumber. He remained on thejob until January 1980. In March 1980, he was rehiredby Respondent and approximately 3 months later, whileemployed in building 483, he was promoted to foremanand transferred to building 492, where he worked untilterminated on September 9.2. Union activity of the alleged discriminateesThe Union held monthly meetings of its members. Themeeting scheduled for August 1980 took place onAugust 28. Approximately 75 union members attendedthe meeting, including approximately 10 plumbers em-ployed by Respondent at the Passaic Valley jobsite. In-cluded in this group were Ralph, Robert, and Dowd.The testimony of Ralph, Robert, and Dowd, as well asconfirming testimony by Ray McDonough, anotherplumber employed by Respondent, established thatduring the course of the union meeting Ralph, Robert,' The employees involved herein, including the alleged discriminateea,are all plumbers and members of the Union.a All dates, unless otherwise noted, refer to the year 1980.334 WOLFF & MUNIER, INC.and Dowd all complained to the union leadership withrespect to work duties normally performed by plumbersbeing performed by members of other craft unions at thePassaic Valley jobsite.4Accusations were made that theunion officials were not performing their duties in seeingthat plumbing functions were performed by members ofthe Union.B. Events of September 9, 19801. Termination of Ralph CampioneRalph testified that on September 9, he went to Le-Doux's office to submit the time reports.5According toRalph, LeDoux told him that he was terminating his em-ployment. He further stated that he was aware of thehappenings at the union meeting and that he was "sickand tired of the agents coming down on him." He fur-ther declared that he had warned Ralph many times notto be involved in union politics. Upon being questionedby Ralph with respect to his work performance, LeDouxresponded that Ralph was a good general foreman andthat he was not dissatisfied with his work. He ended theconversation by stating that he was going to "take careof your brother, Bobby, and Walter Dowd next."LeDoux responded to Ralph's testimony as follows:LeDoux had initially decided to remove Ralph as thegeneral foreman and offer him a position as a journey-man plumber. His reasoning was that there were toomany foremen in relation to mechanics and apprenticesand he felt that Ralph was not performing his duties asforeman satisfactorily. LeDoux testified that, after notify-ing Ralph of his plans, Ralph became belligerent, assert-ing that LeDoux "had been fed up and had been told toget rid of him." Upon hearing this, LeDoux changed hismind and summarily terminated Ralph from all employ-ment for Respondent.2. Termination of Robert Campione and WalterDowdRobert testified that early on the morning of Septem-ber 9, while he and Ray McDonough were working, hewas summoned along with Dowd to LeDoux's office. Hetestified that LeDoux's opening remark to him andDowd was that he was "sick and tired of having theagents coming down on him." Robert responded that hedid not know what LeDoux was talking about. LeDouxretorted that he was "sick and tired and did not want hismen jeopardizing Respondent by bringing discussions onoutside areas and political involvement. What he wantedwas the men working for him to do their jobs, to be re-sponsible for Respondent in that area and not to saynothing to nobody." Robert testified that Dowd, whodid most of the talking that day, responded to LeDouxthat "he can't accept that." adding, "we can't be yes menon this job for anybody. If we see something wrong herewe can't-we don't look ourselves in the face and notdiscuss it with somebody else pertaining to our local or4 No evidence was adduced to indicate that any other members voicedsimilar complaints.s Submissions of time reports of journeyman plumbers were an integralfunction of the general foreman.anything else. We will do our work but as far as anyproblems similarly to jurisdictional work or anything ofthat nature, we're compelled by our union to discuss it."After further discussion, LeDoux announced that he hadno other choice but to let Robert and Dowd go. He sug-gested that they think about their decision and return inan hour or so to notify him what the decision was.Robert recalled that Dowd asked LeDoux about thequality of their work, to which LeDoux answered thathe had no complaints.Robert testified that he did not return to notifyLeDoux of his decision. At approximately 3:30 the sameafternoon, Herb Seifert, another general foreman, gaveRobert his paycheck, stating that he could not under-stand what was happening and that he hated to seeRobert go.Dowd testified that on September 9, while working atthe jobsite, Ralph informed him that he had been dis-charged and that LeDoux wanted to see both Robertand Dowd. Thereafter Robert and Dowd went to Le-Doux's office, where LeDoux apprised both of them thathe had discharged Ralph and "if you men can stop yourpolitical involvements and just do your job and don't getinvolved in politics, I can keep you." Dowd respondedthat "he's being asked to do something that he does notthink he can do." Shortly thereafter, Seifert told Dowdthat he did not understand why Robert and Dowd werequitting. Dowd responded that he was not quitting, re-turned to LeDoux's office, and informed him of that fact.LeDoux responded, "I know you're not quitting, I'm let-ting you go." Dowd confirmed Robert's testimony that,approximately 3:30 p.m. that day, Seifert handed themtheir paychecks, stating that he was sorry to see Robertgo.LeDoux's version of his conversation with Robert andDowd on the morning of September 9 was as follows:After LeDoux announced that Ralph had been dis-charged, he stated to the two foremen, "I'm not interest-ed in what you do after hours. Before 8 and after 4:30you do as you please. It's none of my concern. Duringthat period of time between 8 a.m. and 4:30 p.m. you areto conduct yourselves as supervisors and keep the menworking. That's it. I don't want to know any of yourproblems. I don't know what your problems are, but Ido know because you told me." Both Robert and Dowdresponded that they could not do as asked. LeDouxasked them to think about it and return later for theirfinal decision. As neither man returned within the allot-ted time, he sent Seifert to ascertain their decision. Sei-fert returned, stating, "They're going." He thereforegave Seifert paychecks to be delivered to them later. Hedid not speak with either Robert or Dowd any time afterthat date.Herbert Seifert testified as a witness for Respondent.He stated that he is a general foreman of plumbers forRespondent at the Passaic Valley jobsite, working at var-ious times at the four locations in buildings 481, 483, 491,and 492. He has been a member of the Union for the past35 years. Seifert testified that, on September 9, LeDouxasked him to find out what Robert and Dowd weregoing to do, explaining to Seifert what had occurred ear-335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlier. He thereafter spoke to both Robert and Dowd andwas told that they were leaving, which message he re-layed to LeDoux. He testified that later in the afternoonhe handed the two foremen their paychecks. Seifert alsotestified that LeDoux informed him that Ralph was firedbut did not tell him that Robert or Dowd had been fired.On cross-examination, Seifert admitted that LeDoux hadexpressed to him that a problem existed involving juris-dictional disputes which upset LeDoux. He directed Sei-fert to find out if the men were staying or leaving as hehad afforded them an option. Seifert further testifiedthat, approximately a week or so later, LeDoux ac-knowledged that he was sorry to see the men go and,"this thing with the Union, the talk about who does thisand who doesn't do it was getting out of hand and hebrought it up to them, you know, that was their optionthat they had, either they could work as foremen or theywould leave the job." Seifert also acknowledged thatDowd and Robert were good foremen.C. Post-Termination Events1. Involvement of Shop Steward SmithJoseph Smith, an employee for Respondent as a jour-neyman plumber for approximately 4 years, and the shopsteward for the Union at the jobsite, testified as follows:Smith discovered that the three foremen were terminatedwhen Ralph and Dowd so informed him at the end ofthe working day on September 9, about 3:45. Smith toldthem that it was too late to notify the Union of the ter-minations which he would do the following day, and fur-ther stated that he would approach LeDoux to inquire asto the reasons for the terminations inasmuch as it was un-usual for three foremen, one of whom was a generalforeman, to be let go at the same time. The next morn-ing, Smith called the union hall and informed ConnieHoffman, a union official, what had happened. Hoffmanresponded that he knew about it. Following that, Smithvisited LeDoux and asked for the reasons for the dis-charge of the three alleged discriminatees. LeDoux re-sponded that Robert and Dowd both could stay on thejob if they wished, but they were to pay strict attentionto the work they were employed to do and "if they seeanything to our work, if the fitters were doing our work,just to pay strict attention to doing the job they wereemployed to do." LeDoux further stated that there wasno way that he would keep Ralph on the job, assertingthat he was fed up with Ralph's politicking on the joband that he caused too many problems in the union hall.LeDoux did admit that Ralph was a good foreman whodid his job, "but that he fed up with all the politickingon the job-too much discussion in the union hall and hewas slandering Wolff & Munier he was giving Wolff &Munier a bad name and he had to let Ralph go."LeDoux also stated that he was pleased with the work ofRobert and Dowd.2. Filing of the grievance with the UnionRalph testified that, although the three discharged em-ployees had informed the shop steward of their prob-lems, they were aware that he would not be in a positionto obtain their jobs back for them. Therefore, the threediscriminatees journeyed to the union hall the followingday to complain to James McManus, a union official,who assured them that he would handle the matterhenceforth. Hearing nothing from McManus or Smith,and having only 10 days under the union rules to file agrievance, the alleged discriminatees filed a grievancewith the Union's "E" board. The Union's E board con-sists of the vice president and four or five members whosit on the board. The E board concluded that the menhad a legitimate grievance and arranged for a joint con-ference committee hearing consisting of five mechanicalcontractors and five officers of the Union. The joint con-ference committee was held on November 5 at the officeof the Mechanical Contractor Association in EastOrange, New Jersey. The joint committee voted thatthere was no restriction for an employer to terminate aforeman as the employer had the right to appoint himand therefore had the right to terminate him.6D. Contention of the Parties1. Contention of the General CounselIt is the contention and argument of the GeneralCounsel that the facts as elicited from the General Coun-sel's witnesses, as well as the credited facts elicited fromRespondent's witnesses, together with the exhibits sub-mitted by the parties, clearly demonstrate that Respond-ent was in violation of Section 8(a)(1) upon makingthreats to the alleged discriminatees forbidding themfrom discussing union matters involving Respondent'soperations. Further, the General Counsel contends thatboth Robert and Dowd were discharged because of theirfailure to comply with the demands of Respondent.Lastly, the General Counsel contends that Ralph wasdischarged for having protested, in union meetings, workassignments of Respondent.2. Respondent's contentionRespondent contends that an employer can regulatethe conduct of its employees while at the workplace, in-cluding the prohibition of union activity during workinghours. In addition, an employer has the right to hire andfire as its chooses, provided it is not being discriminato-ry. Firing an employee as a result of unfounded accusa-tions is not violative of the Act. Respondent further con-tends that the General Counsel has not made a primafacie case showing that protective conduct was a moti-vating factor in Respondent's decision to dischargeRalph Campione.E. Analysis and Discussion1. Termination of Ralph CampioneAs in the vast majority of cases involving alleged dis-criminatory discharges of employees in violation ofSection 8(a)(3) and (1) of the Act, credibility resolution6 See Resp. Exh. 3. It should be noted that, according to Ralph. thejoint conference committee was proceeding along when Business Man-ager James McManus stated that three alleged discriminatees also hadfiled charges with the NLRB. Following that, the procedure was termi-nated.336 WOLFF & MUNIER, INC.is of paramount importance. The cases are legion inwhich the Board has found violations of Section 8(aX3)and (I) with respect to illegal discharges. Each case mustrise or fall on the factual determinations made by the ad-ministrative law judge. The instant case is no exceptionto this rule. For reasons discussed infra, I have conclud-ed that the account of the conversation rendered byRalph as against that rendered by LeDoux with respectto the conversation conducted by the two individuals inLeDoux's office on September 9 will be credited. There-fore, I have concluded that the termination of RalphCampione by Emil LeDoux, acting as agent for Re-spondent, is violative of Section 8(aX3) and (1) of theAct.The reasons offered by Respondent for the terminationof Ralph are twofold: (1) For sometime Ralph's perform-ance had deteriorated and he was no longer performinghis duties as a general foreman as expected by Respond-ent; and (2) there were too many supervisors on the job-site in relation to the number of employees supervised byforemen so that it was necessary to cut back on thenumber of foremen on the job, and Ralph was chosenbecause of his poor performance record.I credit Ralph who testified that, in a conversationwith LeDoux in his office on September 9, LeDoux ad-mitted to him that he was a good foreman, being one ofthe best he had. This is verified by Joseph Smith, a shopsteward of the Union, who testified that LeDoux relatedto him that Ralph was a good foreman. LeDoux in hisown words asserted during the hearing that a mechanicbecomes a foreman because he is better than the averagemechanic. There is no dispute that LeDoux was Re-spondent's agent principally responsible for the promo-tion of Ralph to foreman and later to general foreman.LeDoux testified that he is uncertain when Ralph's per-formance began to deteriorate, but first spoke to Ralphin 1979 before Ralph became a general foreman. LeDouxwas very vague on this matter. He issued no writtenwarnings to Ralph. but stated that he spoke to himorally. As Ralph was promoted subsequent to this discus-sion that LeDoux allegedly had with him with respect tohis work performance, I cannot credit LeDoux's state-ment that Ralph's performance began to deteriorate in1979. LeDoux was unable to explain, or failed to explain,what motivated him to promote Ralph to the position ofgeneral foreman if, prior to the promotion, he had al-ready determined that Ralph's performance was deterio-rating.With respect to the supervisory ratio, Respondent'scounsel, in his brief, summed up the General Counsel'sExhibits 2(a) through 2(i) which revealed the following:Week Ending8/58/128/198/269/29/9Jour- Appren-neymen tices292823232323333333Fore-menEm-ployed666666Fore-menRe-quired443333Week Ending9/169/239/30Jour- Appren-neymen tices222223333Fore-menEm-ployed444Fore-menRe-quired333Respondent thereafter argues that, as this is proof thatthere was an abundance of foremen on the jobsite, some-one had to be let go.The agreement effective from May 1, 1979, to April30, 1981, between Respondent and the Union containsthe following paragraph in section 12 under wages andfringe benefits:12.2 On any job where there are two (2) or morejourneymen employed, a foreman shall be designat-ed by the employer. This foreman shall supervise nomore than eight (8) journeymen. This foreman shallreceive $1.10 per hour more than the hourly ratefor journeymen. When more than eight (8) journey-men are employed, another foreman shall be desig-nated by the employer. This foreman shall receive$1.10 more than the hourly rates for journeymen.When more than sixteen (16) journeymen are em-ployed, a general foreman shall be designated bythe employer. The general foreman shall receive$1.60 per hour more than the hourly rate for jour-neymen. When more than thirty-two (32) journey-men are employed, an assistant general foremanshall be designated by the employer. He shall re-ceive $1.35 per hour more than the hourly rate forjourneymen. All foremen shall be guaranteed a fullweek's work of five (5) days.LeDoux stated that he abided by contract rules relat-ing to the ratio of foremen and journeyman mechanics.However, an analysis of the contract terms disclosesthat, in addition to a general foreman, should more than32 journeymen be employed, an assistant general fore-man shall be designated by the employer. At no timeduring the hearing, in its brief, or anywhere else has Re-spondent explained why, instead of having one generalforeman and one assistant general foreman, he had em-ployed Ralph and Herb Seifert as general foremen, with-out any distinction made with respect to one being sub-ordinate to the other. In addition, the contract states thata foreman shall supervise no more than eight journey-men, and further states that, where there are two ormore journeymen employed, a foreman shall be designat-ed by the employer. I do not interpret this contract termto signify that the employer is precluded from employingmore than one foreman for each eight journeymen. Thecontract is clear that, after the employment of two ormore journeymen, a foreman shall be designated. Itclearly states that there must be a foreman for everyeight journeymen, at the least. Robert testified that hesupervised between one and two employees. This wasnot disputed by anyone. The shop steward explained337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, although there were five foremen, there were in re-ality only three foremen, as the two general foremenwere not obligated to supervise any gangs. Ralph credi-bly explained that the principal function of a foremanwas to oversee the work of the journeymen and to seethat they were performing their job as expected. A fore-man thus could not cover a vast area. Therefore, de-pending on the locale of the journeymen, Respondenthad to employ foremen to oversee the performance ofthe journeyman mechanics. For this reason Robert,working in a particular area, only supervised at maxi-mum two journeyman mechanics.It is noteworthy that LeDoux testified that the last ofthe foremen to be hired was James Connallon who hadbecome a foreman 3 weeks before September 9. Thiswould have occurred sometime in the middle of August.Yet General Counsel's Exhibit 2 reveals that, throughoutthe entire month of August, six foremen were employed,whereas Respondent required at most four foremen. Re-spondent offered no explanation, through either testimo-ny or argument, on what basis Connallon received hisemployment as a foreman during a period of time anexcess of foremen existed. Further, LeDoux testified thathe discussed the matter with Francis Chang, the projectmanager at the jobsite, who had agreed with him that acutback was necessary. It should be noted that Chang,according to Respondent's Exhibit 3, testified at the jointconference committee meeting relating to the terminationof the three alleged discriminatees on November 5. How-ever, for reasons unexplained by Respondent, Chang wasnot called as a witness to verify the statement ofLeDoux.Furthermore, LeDoux testified that the Company waslosing money and that he had told Ralph verbally that itwas in part Ralph's poor performance that caused this fi-nancial loss to the Company. LeDoux stated that thecompany records would show that money was beinglost. He did not recall which company official advisedhim of this matter, but insisted that the company recordswould show a loss of money. However, at no time wasany company official called to testify, nor did LeDouxnor anyone else come forth with any company recordsto substantiate LeDoux's testimony.Lastly, I have carefully evaluated the testimony ofJoseph Smith, the shop steward of the Union, an em-ployee of Respondent at the jobsite. Smith testified thatwhen he asked LeDoux the following day the reasonsfor the discharge of the employees questioned, LeDouxstated that Ralph caused too many problems in the unionhall and that "he was sick and tired of his politicking andslandering" Respondent. He further testified thatLeDoux acknowledged that Ralph was a good foremanand that he performed his job. This testimony was notdisputed by Respondent in any manner. Neither didLeDoux refute Smith's testimony in any mode, nor didRespondent argue in its brief why Smith's testimonyshould not be credited. Therefore, I have no reason todiscredit Smith who essentially supported Ralph's testi-mony.For the myriad of reasons listed supra, I have conclud-ed that the termination of Ralph Camione by Respondentoccurred as a result of his protective concerted andunion activities, and thus is in violation of Section 8(a)(3)and (I) of the Act.2. Termination of Robert Campione and WalterDowdFor reasons stated infra, I find and conclude thatRobert and Dowd were terminated by Respondent be-cause of their protected concerted and union activities.Although LeDoux insisted that the employees quit andwere not terminated by him, I credit Dowd's testimonythat, upon being informed by Seifert that he did notknow why the two individuals were quitting, he an-nounced that he was not quitting and went to LeDoux'soffice to inform him that he was not quitting, to whichLeDoux's response was, "I know you're not quitting, I'mletting you go." Dowd impressed me as a sincere, forth-right individual who apparently had good recall of thefacts surrounding the incident of September 9. I credithim on all matters in which there is conflict of testimonybetween LeDoux and him.During cross-examination by the General Counsel,LeDoux asserted, with respect to Robert, that "we actu-ally laid him off-he quit." Although Respondent mayargue that this was a normal slip of the tongue, I find itincredible that LeDoux, while insisting that the two indi-viduals had quit, would testify, in any manner, that theywere laid off.Furthermore, LeDoux's explanation for consultingwith Robert and Dowd, following the termination ofRalph, lacks credibility. He asserted that he wanted toalert all his foremen that they were not to discuss unionmatters while on the jobsite. However, he does acknowl-edge that neither Seifert nor Connallon was consulted onthis subject matter. I can understand his failure to discussthe matter with Seifert, a general foreman who workedclosely with LeDoux. However, inasmuch as the factsestablish that Connallon was a recently appointed super-visor of less than 3 weeks' duration, it would appear thathe would be in need of such instructions from LeDouxas much as, if not more than, the three alleged discrimin-atees interviewed by LeDoux on that date. His failure todiscuss the matter with Connallon is indicative of hisawareness of the participation of the three alleged discri-minatees at the union meeting of August 28, and not ofhis concern of his foremen discussing matters not relatingto their work performance on the jobsite.Assuming, arguendo, that both Robert and Dowd quittheir employment rather than being discharged by Re-spondent, as counsel for the General Counsel correctlyindicates in her brief, to condition employment uponabandonment by employees of Section 7 rights is equiva-lent to discharging them outright for union activity(Block-Southland Sportswear, Inc., 170 NLRB 936, 938(1968)).7I have carefully considered the briefs submitted by counsel for Re-spondent in this matter. However, I must reject both the facts as relatedby Respondent and the arguments which flow from the facts. I find noth-ing in this case to indicate that the Union, or any of its representatives,participated in a slowdown or strike and there is nothing to indicate thatSec. 8(bX4XD) of the Act has been violated by the Union in any manner.Assuming that such may be the case, this matter is not before me at thistime as no charges have been filed, nor has a complaint issued with re-spect to any possible violations of the Act by the Union or its members.338 WOLFF & MUNIER, INC.3. Threat to discharge Robert Campione and WalterDowdHaving credited the testimony of Dowd and Robert, Ifurther conclude that, prior to the termination of theseemployees, Respondent, through Emil LeDoux, its agentand supervisor, threatened these employees with dis-charge for engaging in union activities in violation ofSection 8(a)(1) of the Act. The Board has held on manyoccasions that such statements as I charge to LeDouxwere violative of the Act. As recently as this year, theBoard has found an 8(a)(l) violation when a representa-tive of a company stated, "I heard what you said at theunion meeting and I can't have you running around talk-ing about your problems." (Cecil Walker Machinery Co.,257 NLRB 536 (1981).)Although counsel for Respondent argues in his briefthat an employer has the right to regulate the conduct ofits employees while working at the employer's place ofbusiness, I do not find his argument persuasive as thefacts provided by him and the legal conclusions drawnfrom them are inapposite to the facts and conclusions ofthe instant case.During the course of the hearing, Respondent offeredevidence and argued that the discharges of the three in-dividuals had been settled previously through an arbitra-tion proceeding and therefore the Board should bebound by this proceeding. The evidence establishes that,at a joint council meeting between representatives of theUnion and Respondent, it was agreed that an employerhad the right to hire and discharge foremen as he saw fit.The matter was not presented to an arbitrator thereafter.At no time was the matter of unfair labor practices dis-cussed between the parties.Pursuant to settled Board authority, the Board willwithhold its jurisdiction and defer to a decision by eitheran arbitrator or bipartisan panelsempowered to renderfinal and binding decisions with respect to grievancesunder a collective-bargaining agreement, where said de-terminations arise from a proceeding, fair and regular onits face, where all parties have been bound, and wherethe decision is not repugnant to the purposes and policiesof the Act. See Spielberg Manufacturing Company, 112NLRB 1080 (1955). However. in the instant case, there isnot a scintilla of evidence that the joint council consid-ered, in any manner, a possible unfair labor practice, ascharged herein. Accordingly, I am compelled to rejectRespondent's argument.9IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section IIIabove, occurring in connection with the operations ofRespondent described in section I above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.s Denver-Chicago Trucking Company. Inc., 132 NLRB 1416 (1961).9 See Owens Corning Fiberglas Co., 236 NLRB 479 (1978).V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the policies ofthe Act.Respondent, having discharged Ralph Campione,Robert Campione, and Walter Dowd because of itsdesire to rid itself of militant union adherents and nothaving thereafter offered reinstatement to them, I recom-mend that Respondent offer them immediate and full re-instatement to their former positions or, if such positionshave been abolished or changed in Respondent's oper-ations, then to any substantially similar position withoutprejudice to their seniority or other rights and privilegesand that Respondent make them whole for any loss ofpay they may have suffered by reason of Respondent'sdiscriminatory terminations of them, by payment to eachof them a sum equal to that which they would have nor-mally received as wages from September 9, 1980, thedate of their terminations until Respondent offers themreinstatement, less any net earnings for the interimperiod. Backpay is to be computed on a quarterly basisin the manner established by the Board in F. W. Wool-worth Company, 90 NLRB 289 (1950), Isis Plumbing AHeating Co., 139 NLRB 716 (1962), and Florida SteelCorporation, 231 NLRB 651 (1977).CONCI LUSIONS OF LAW1. Respondent Wolff & Munier, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local Union No. 24 of the United Association ofJourneyman and Apprentices of the Plumbing & Pipefit-ting Industry of the United States and Canada, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging Ralph Campione, Robert Campione,and Walter Dowd, its employees, because of their activi-ties on behalf of the Union, Respondent discriminatedagainst said employees in violation of Section 8(a)(3) and(1) of the Act.4. By threatening employees with loss of employmentshould they engage in protected concerted and union ac-tivity, Respondent violated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case con-sidered as a whole, I hereby recommend the following:ORDER ' OThe Respondent, Wolff & Munier, Inc., Elmsford,New York, its officers, agents, successors, and assigns,shall:'0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived fir all purposes339 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Threatening employees with discharge for engag-ing in protected concerted and union activities.(b) Discouraging membership in Local Union No. 24of the United Association of Journeymen and Appren-tices of the Plumbing & Pipefitting Industry of theUnited States and Canada, AFL-CIO, or any other labororganization, by discriminating against employees inregard to hire or tenure of employment or any term orconditions of employment.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to Ralph Campione, Robert Campione, andWalter Dowd immediate and full reinstatement to theirformer jobs or, if their jobs no longer exist, to substan-tially equivalent positions without prejudice to their se-niority or other rights and privileges.(b) Make Ralph Campione, Robert Campione, andWalter Dowd whole for any loss of pay suffered bythem by reason of their discriminatory termination in themanner set forth in the section herein above entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Passaic Valley sewage plant jobsite lo-cated in Newark, New Jersey, copies of the attachednotice marked "Appendix."'' Copies of said notice, onforms provided by the Regional Director for Region 22,after being duly signed by an authorized representativeof Respondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Nofity the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."340